In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                       No. 06-18-00085-CV



COMPTROLLER OF PUBLIC ACCOUNTS, STATE OF TEXAS, Appellant

                                V.

    SMITHVILLE INDEPENDENT SCHOOL DISTRICT, Appellee



              On Appeal from the 53rd District Court
                      Travis County, Texas
               Trial Court No. D-1-GN-17-004070




           Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       All Texas courts are responsible for encouraging the peaceable resolution of disputes and

the early settlement of pending litigation through voluntary settlement procedures. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 154.002–.003 (West 2011) (public policy favors alternative

dispute resolution). We have been notified by counsel for both parties to this appeal that they

desire to continue settlement negotiations and would be assisted in that process by a thirty-day

suspension of the briefing schedule. In accordance with the parties’ request and with our

obligation under Section 154.003, we refer this case and the parties to alternative dispute

resolution. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.003.

       The current appellate timetables are hereby suspended for thirty days from the date of

this order, until December 20, 2018. The parties shall report to this Court on the progress, if

any, of settlement negotiations on or before December 20, 2018.

       IT IS SO ORDERED.

                                                BY THE COURT

Date: November 20, 2018




                                               2